—In an action for a declaratory judgment, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Lockman, J.), dated March 14, 1997, which granted the defendants’ motion to convert the action to a proceeding pursuant to CPLR article 78 and to change the venue from Nassau County to Albany County.
Ordered that the order is affirmed, with costs.
*354The proper procedural vehicle by which to have this matter heard, which essentially requires a review of a determination made by the defendants, is a proceeding pursuant to CPLR article 78 (see, CPLR 7801; DiMievo v Livingston-Steuben-Wyoming County Bd. of Coop. Educ. Servs., 199 AD2d 875). The venue for a CPLR article 78 proceeding is governed by CPLR 506. Pursuant to CPLR 506 (b), the proper venue in this matter is Albany County where the governmental unit which made the determination is located and where the material events took place. Miller, J. P., Joy, Altman and McGinity, JJ., concur.